
	

113 HRES 135 IH: Recognizing the importance of frontline health workers toward accelerating progress on global health and saving the lives of women and children, and for other purposes.
U.S. House of Representatives
2013-03-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		1st Session
		H. RES. 135
		IN THE HOUSE OF REPRESENTATIVES
		
			March 21, 2013
			Mrs. Lowey (for
			 herself and Mr. Crenshaw) submitted
			 the following resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		RESOLUTION
		Recognizing the importance of frontline
		  health workers toward accelerating progress on global health and saving the
		  lives of women and children, and for other purposes.
	
	
		Whereas United States leadership and investment has led to
			 dramatic successes in global health, including the reduction of child mortality
			 by 40 percent in the last 2 decades, the reduction of new HIV infections by 50
			 percent in 25 low and middle income countries, a decrease in deaths from
			 malaria by 25 percent, and the halving of maternal mortality rates;
		Whereas strong health systems in developing countries,
			 including a well-trained, equipped, and supported health workforce, and access
			 to health care are vital for these successes to continue and to ensure that the
			 United States investment in global health programs is effective and
			 sustainable;
		Whereas nations with healthy populations are more likely
			 to be productive, prosperous, and peaceful, while countries with poorer health
			 are more prone to instability, conflict, and extremism;
		Whereas the 2010 United States National Security Strategy
			 cites the need to strengthen health systems and invest in global health as key
			 components to countering national security threats;
		Whereas frontline health workers are the first and often
			 the only link to health care for millions of people living in the developing
			 world, providing services where they are most needed, especially in remote and
			 rural areas;
		Whereas frontline health workers include individuals
			 serving in a range of capacities such as community health workers, midwives,
			 local pharmacists, nurses, and doctors;
		Whereas the empowerment of women within the health
			 workforce is critical to save lives;
		Whereas frontline health workers provide families with
			 access to a range of simple, affordable, life-saving care to help prevent and
			 treat infections, improve nutrition, increase coverage of vaccines, ensure
			 healthy outcomes for mothers and newborns, and fight diseases like
			 tuberculosis, malaria, and HIV, and encourage proper water, sanitation, and
			 hygiene practices;
		Whereas the presence of trained and supported frontline
			 health workers is key to the success of United States global health programs,
			 including its efforts to achieve the global goals of ending preventable child
			 deaths and fostering an AIDS-free generation;
		Whereas it can cost as little as $300 to train a frontline
			 health worker in crucial life-saving skills, making investments in frontline
			 health workers one of the most cost effective ways to save lives;
		Whereas partnerships with faith-based organizations and
			 the private sector in training, equipping, and deploying frontline health
			 workers have helped countries achieve progress on global health goals;
		Whereas according to the World Health Organization, there
			 are 57 countries with critical health workforce shortages, most of which are in
			 sub-Saharan Africa and South Asia, regions that also have the greatest share of
			 the global disease burden and the highest number of preventable deaths;
		Whereas training frontline health workers helps to develop
			 sustainable local capacity in a country because frontline health workers are
			 drawn from the communities they serve and are less likely to migrate than
			 higher skilled categories of health workers;
		Whereas the work of frontline health workers is
			 particularly crucial during natural or complex emergency situations to save
			 lives and to aid communities to recover, rebuild, and become
			 self-reliant;
		Whereas the impact of investments in frontline health
			 workers has been well documented, such as in Ethiopia where these investments
			 led to a doubling of the rates of children who have been immunized, treated for
			 pneumonia, and been given Vitamin A to prevent blindness, and in Afghanistan,
			 where they have contributed to an almost fivefold increase of skilled midwives,
			 which has led to an over 10-year gain in life expectancy for women;
		Whereas despite the key role of frontline health workers
			 in improving health, advancing peace and security, and spurring economic
			 growth, the World Health Organization estimates a shortage of at least
			 1,000,000 frontline health workers in the developing world;
		Whereas despite gains in access to health care,
			 1,000,000,000 of the world’s nearly 7,000,000,000 people have little or no
			 access to basic health services;
		Whereas every day more than 20,000 children in the
			 developing world perish, mostly from preventable causes, and 800 women die due
			 to pregnancy complications, and every year millions of adults succumb to the
			 ravages of AIDS, tuberculosis, malaria, and other treatable and preventable
			 chronic diseases; and
		Whereas despite the importance of frontline health workers
			 to successful implementation of United States global health programs and to
			 improved health outcomes for those served by these programs, the United States
			 does not have a comprehensive global health workforce strategy: Now, therefore,
			 be it
		
	
		That the House of
			 Representatives—
			(1)reaffirms the important role of frontline
			 health workers in saving lives and fostering a healthier, more secure, and more
			 prosperous world;
			(2)commends the
			 progress made by the United States in helping to build local capacity and to
			 save lives in the world’s most vulnerable communities by training and
			 supporting frontline health care workers; and
			(3)calls on all
			 relevant Federal agencies, including the United States Agency for International
			 Development, the Department of State, and the Centers for Disease Control and
			 Prevention, to develop a coordinated and comprehensive health workforce
			 strengthening strategy with concrete targets for increasing equitable access to
			 qualified health workers in developing countries, particularly in underserved
			 areas, with a strategic focus on frontline health workers.
			
